Title: From George Washington to William Livingston, 11 August 1778
From: Washington, George
To: Livingston, William


          
            Dear Sir,
            Head Quarters White Plains 11 Augst 1778.
          
          I was favor’d with yours of the 7th in[stant] this morning.
          
          You will perceive by the enclosure from Colo. Biddle the Forage Master General to the
            Army the prices that have been given for hay in the different States and that the proper
            measures will be used to exempt Somerset County from her proportion of Forage.
          The last accounts from Rhode Island was of the 6th with the news of the Enemy’s
            destroying several of their Frigates upon the approach of two of the Count D’Estaings
            Ships to give them battle. I am dear Sir &c.
          
            Go: Washington.
          
        